Talia Y. Guerriero, OSB No. 115271
stoesselt@bennetthartman.com
Linda J. Larkin, OSB No. 792954
larkinl@bennetthartman.com
BENNETT, HARTMAN, MORRIS & KAPLAN, LLP
210 S.W. Morrison Street, Suite 500
Portland, Oregon 97204-3149
Telephone: (503) 227-4600
Facsimile: (503) 248-6800


      Of Attorneys for Plaintiffs




                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


JAMES ANDERSON, ROBERT CRANE,
DARREN GLEBE, NATHAN STOKES,
DAVID ALEXANDER, JOHN ANDERSON,                           Case No. 3:18-cv-01190-JE
JAMES M. WRIGHT, and KYLE IZATT,
Trustees for the AGC-INTERNATIONAL                  ORDER GRANTING PLAINTIFFS’
UNION OF OPERATING ENGINEERS                         MOTION FOR ATTORNEY FEES
LOCAL 701 PENSION, HEALTH AND                                       AND COSTS
WELFARE, AND TRAINING TRUST FUNDS,

                             Plaintiffs,

 v.

ROSS ISLAND SAND & GRAVEL CO., an
Oregon corporation,

                             Defendant.




ORDER GRANTING PLAINTIFFS’ ATTORNEY FEES                          Page 1 of 2
       This matter came before the court on Plaintiffs’ Motion for attorney fees and costs and

having received no objections thereto. Having considered the pleadings, the evidence presented,

the court hereby allows Plaintiff $438.65 in costs plus $1,154.00 in attorney fees. This statement

shall be entered as part of the judgment herein.

                   19th day of ______________,
       DATED this ______        November       2018.



                                               /s/ John Jelderks
                                              The Honorable John Jelderks
                                              U.S. District Court


SUBMITTED BY:

LINDA J. LARKIN, OSB No. 792954
Of Attorneys for Plaintiffs
larkinl@bennetthartman.com
503-227-4600




ORDER GRANTING PLAINTIFFS’ ATTORNEY FEES                                       Page 2 of 2
